DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement(s) (IDS) submitted on 8/13/2021 have been considered by the examiner. 
Response to Arguments
5.	Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive in view of the amendments.
6.	Examiner thanks applicant for amending claim 1 and thus withdraws invocation of 112f for those specific limitations addressed.  
7.	Applicant’s argument that Morin fails to teach all features of claim 1 such as the amended limitations of “control the flow adjusting device to open and close the suction flow path during the air being moved from the dust collecting container into the docking station according to the operation of the suction device, so that a suction airflow supplied to the dust collecting chamber is changed” is not persuasive.  

9.	Applicant’s argument that Morin teaches closing of adjusting device for air filtration mode which occurs when robot vacuum is not docked is not persuasive.  Morin teaches closing of the flow adjusting device to end evacuation mode but then air filtration mode can occur while the robot is docketed or not docketed (para 0081).  Thus, while the robot is docketed the flow adjusting device does close during suction air flow as claimed.  
10.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., achieving the technical effect of increasing dust removal efficiency by providing anomalous intake air flow) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
11.	The argument that Morin fails to teach that the airflow supplied to dust collecting container is changed is not persuasive.  Since the claim is broadly interpreted, when the flow adjusting device in Morin is open there is airflow and when it is closed there is no airflow.  Thus, the air flow is changed.  In addition, the airflow is also changed in Morin when the flow adjusting device is partially opened to be completely opened and when the flow adjusting device is 
Claim Interpretation
12.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a flow adjusting device,” in claim 1, which will be interpreted as a flow adjusting valve according to applicant’s disclosure.  
Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

15.	Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin et al. (PG Pub U.S 2016/0183752).
16.	Regarding claim 1, Morin teaches a cleaning device (abstract and fig 1) comprising a vacuum cleaner (10) including a dust collecting container (0045, bin 50); and a docking station (0045 and 0050; station 100) to which the dust collecting container is coupled (0045 and 0050), wherein the docking station comprises: a suction device (126) configured to move air from the dust collecting container into the docking station (0049, 0060, and 0075-0076), and comprising a fan (126, figs 11-12) and a motor for rotating the fan (para 0080), a collecting chamber (660; fig 12) configured to collect foreign substances that are moved together with the air (0075-0076), a suction flow path along (202/304; figs 11-12a,b) which air moves inside the docking station (0075-0076 and 0080), a flow adjusting device (1250, figs 12a,b) configured to open or close the suction flow path (0079-0081), and at least one processor (14/1300, 0055) configured to: control the suction device to operate in response to the dust collecting container being coupled to the docking station (0079-0081), and control the flow adjusting device to open and close the suction flow path during air being moved from the dust collecting container into the docking station (para 0079-0081) according to the operation of the suction device (para 0079-0081), so that a suction air flow supplied to the dusting collecting container is changed (0079-0081; open to close state results in air flow and then blocked or no air flow supplied to collecting container thus the air flow is changed).

18.	Regarding claim 9, wherein at least one processor, in response to receiving an action command through the inputter in response to the dust collecting container being connected to the docking station, is further configured to control the suction device and the flow adjusting device to operate for a predetermined operation time (para 0090, setting evacuation schedule implicitly reads on control suction device and flow adjusting device to operate for a predetermined operation time).
Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22.	Claims 2-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (PG Pub U.S 2016/0183752).
23.	Regarding claim 2, since Morin teaches setting a schedule for the evacuation operation (0090) which uses the flow adjusting device to open and close (0079-0081), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor to be further configured to control the suction device and the flow adjusting device to stop operating based on a predetermined operation time elapsing after initiation of the operation of the suction device in order to timely empty the dust collecting container to prevent clogging and/or overstoring of waste. 
24.	Regarding claim 3, Morin teaches wherein the at least one processor is further configured to set the predetermined operation time to be longer based on an external power frequency becoming lower (0090, evacuating the robot even when the battery is not entirely depleted impolitely reads on setting predetermined operation time to be longer based on external power frequency being lower).
25.	Regarding claim 4, Morin teaches wherein the at least one processor is further configured to control the flow adjusting device to periodically open and close the suction flow path (para 0079-0081 and 0090-0092, scheduling different modes reads on periodically opening and closing suction flow path by controlling flow adjusting device), and set the predetermined operation time such that the flow adjusting device stops in a state of the suction flow path being open, based on an opening and closing period of the flow adjusting device for the suction flow path (0079-0081 and 0092).
26.	Regarding claim 5, since Morin teaches operating the evacuation at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of 
27.	Regarding claim 6, since Morin teaches sensors (reads on position sensors) used to detect operation of evacuation mode and the capacity of bin along with the weight of the robot (0058 and 0064) and since Morin teaches activating evacuation based on an external power frequency becoming lower (0090) such that the operation can be scheduled at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention that the position detection sensor is configured to output a first value in response to the flow adjusting device closing the suction flow path, and output a second value in response to the flow adjusting device opening the suction flow path, and wherein the at least one processor, based on an external power frequency becoming lower, is further configured to delay a time point at which the suction flow path is determined as being closed after initiation of the output of the first value in order to timely empty the dust collecting container to prevent clogging and/or overstoring of waste. 
28.	Regarding claim 7, Morin teaches that the at least one processor is further configured to control the suction device to operate by: controlling voltage supplied to the suction device, and controlling the flow adjusting device to open the suction flow path while the voltage supplied to the suction device is increasing to a target voltage (0086 and 0090; while charging and evacuating).
29.	Regarding claim 10, since Morin teaches that the evacuation operation can be scheduled at specific times Morin and that the user can control the operations, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least one processor, in response to receiving a stop command through the inputter while the suction  control the flow adjusting device to open the suction flow path, and control the suction device to stop operation after a predetermined waiting time from an input of the stop command in order to timely empty the dust collecting container to prevent clogging and/or overstoring of waste.
30.	Regarding claim 11, since Morin teaches that the evacuation operation can be scheduled at specific times Morin and that the user can control the operations, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the at least one processor, in response to receiving an input of a suction mode through the inputter, is further configured to: control the suction device to operate, and control the flow adjusting device to open the suction flow path while the suction device is operating in order to timely empty the dust collecting container to prevent clogging and/or overstoring of waste.
31.	Regarding claim 12, Morin teaches that the docking station further comprises: a display part on which an operation state is displayed, and a collecting chamber sensor configured to detect whether the collecting chamber is in a full state, and wherein the at least one processor is further configured to control the display to display a state of the collecting chamber in response to the collecting chamber being in a full state (0050, 0054, and 0085).
32.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over (PG Pub U.S 2016/0183752 to Morin) and further in view of Kim (PG Pub U.S 2016/0051102).
33.	Regarding claim 13, Morin teaches light emitters to detect the debris collected (0064) but fails to specifically teach wherein the docking station further comprises an ultraviolet lamp configured to irradiate at least one of the dust collecting container or the collecting chamber with ultraviolet rays.  However, Kim teaches a vacuum cleaning system wherein it is known to include a UV lamp (0053) in order to allow user to detect amount of debris collected in the container 
Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714